Case 7:20-cv-08859-NSR Document 8 Filed 11/02/20 Page 1 of 2
           Case
            Case7:20-cv-08859-NSR
                 7:20-cv-08859-NSR Document
                                    Document6-1
                                             8 Filed
                                                Filed11/02/20
                                                      10/28/20 Page
                                                                Page22ofof22




          3.     Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

service provider that is identified in response to a subpoena as a provider of Internet services to

one of the Defendants.

          4.     If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5), which

states:

          the term “cable operator” means any person or group of persons

          (A) who provides cable service over a cable system and directly or through one
              or more affiliates owns a significant interest in such cable system, or

          (B) who otherwise controls or is responsible for, through any arrangement, the
              management and operation of such a cable system.

it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

          A cable operator may disclose such [personal identifying] information if the
          disclosure is . . . made pursuant to a court order authorizing such disclosure, if the
          subscriber is notified of such order by the person to whom the order is directed.

by sending a copy of this Order to the Defendant.

          5.     Plaintiff may only use the information disclosed in response to a Rule 45

subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set

forth in its Complaint.

          XXXXXXX                            November
                                 2ndday of ________________,     0
          DONE AND ORDERED this ___                          202__.



                                         By: ____________________________________
                                              UNITED STATES DISTRICT JUDGE

                                         Clerk of Court requested to terminate the motion (doc. 6).




                                                    2
